Citation Nr: 1828411	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  12-01 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for scleroderma with pulmonary fibrosis.

2.  Entitlement to service connection for gastroesophageal reflux disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Booker, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1984 to June 1984, from April 1985 to November 1989, and from February 2003 to October 2003.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office (RO) in Houston, Texas that, in pertinent part, denied entitlement to service connection for scleroderma with lung fibrosis and for a gastroesophageal reflux disorder, to include secondary to scleroderma.

The Veteran was afforded a hearing at the RO in September 2011, and a Travel Board hearing in February 2013 before the undersigned sitting at San Antonio, Texas.  The transcripts are of record.  

The case was remanded for further development by Board decision in June 2014 and January 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As stated above, this case has been remanded twice because substantial compliance with the development sought by the Board was not accomplished.  The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has stated that if the Board proceeds with final disposition of an appeal and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance. Id.

The Veteran asserts that she has scleroderma with pulmonary fibrosis that is of service onset, and gastroesophageal disease secondary thereto, and that service connection should be therefore be granted for both disorders.  In September 2011 and February 2013, the appellant testified to the effect that she began to have breathing problems during service.  She also testified that symptoms including fatigue, sensitivity to cold, short windedness, coughing, and tingling hands started while on active duty in 2003, and that such symptoms were precursors of the lung disease which was advanced when diagnosed in 2007.  

In the June 2014 remand, the Board noted that when the Veteran was afforded a respiratory examination by a VA staff physician in May 2011, an opinion was rendered that scleroderma of the lungs was less likely than not related to service.  The VA examiner related that because respiratory symptoms during service represented an obstructive lung disease, it was unlikely that the scleroderma, which is a restrictive lung process, was due to or caused by in-service symptomatology.  

Subsequently, one of the appellant's private physicians, L. Suarez, MD, stated in October 2011 that based on her physical examination and results, the appellant's interstitial pulmonary fibrosis may have manifested while on active duty.  In February 2013, J. Gresham, M.D., found that "(the Veteran) has had scleroderma for at least 20 years due to multiple symptoms including bronchitis which was longstanding for at least 20 years."  The physician added that "She likely has had scleroderma and autoimmune disease for at least the last 20 years and [the] probability of this is greater than 50 percent."

The Board points out that then, as now, there is a substantial conflict in the evidence as to whether scleroderma with pulmonary fibrosis is of service onset.  In view of the need for further record development, the conflicting opinions, the alleged environmental factors incident to service, and the relative complexity as to etiology, the prior remands directed that the Veteran be examined by a VA board-certified pulmonologist or lung specialist.  The record does not document that the appellant was informed of any examination by a VA board-certified pulmonologist or lung specialist, or that she was ever examined as directed.  If she was examined an examination report is not of record. 

The record does show that in January 2016 VA obtained an opinion as to the etiology of the Veteran's scleroderma with pulmonary fibrosis, but that opinion was based solely on a review of the records.  Subsequent to this opinion, in January 2016, VA noted that no information was found on file for an examination for the Veteran's claim.  

In May 2016, VA notified the Veteran that she would be scheduled for a VA examination for her claim, and requested additional information pertaining to the specific names of any and all environmental and/or chemical hazards to which she was exposed, pursuant to the Remand instructions.  The Veteran provided a list of claimed chemical and environmental hazards that she claimed exposure to in May 2016.  

VA scheduled the appellant for an examination in May 2017; however, the examination was not conducted by a Board certified pulmonologist or lung specialist pursuant to instructions.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the appellant to be examined by a VA board-certified pulmonologist, who has not previously seen her, to determine whether it is at least as likely as not that she suffers from any lung disability that is of service onset.  Access to Virtual VA/VBMS, as well as a copy of this remand, must be made available to the board-certified pulmonologist designated to examine the appellant.  The examination report must clearly reflect whether a review of Virtual VA/VBMS records was performed.  The RO must provide the board-certified pulmonologist with the list provided by the Veteran of environmental and/or chemical hazards to which she was exposed during active duty.  The examination report should include a discussion of the appellant's documented medical history as well as her lay assertions. 

Following review of the evidence and physical examination, the board-certified pulmonologist must opine whether it is at least as likely as not that scleroderma with pulmonary fibrosis began during a period of active duty, to include as due to environmental and/or chemical hazards, and/or whether vaccinations/inoculations (a list is of record) played a part in the etiology of the disease.  

If scleroderma with pulmonary fibrosis is found to be related to service the board-certified pulmonologist, with the assistance of a gastroenterologist, must opine whether it is at least as likely as not that scleroderma with pulmonary fibrosis causes or permanently aggravates any diagnosed gastroesophageal reflux disease. 

The board-certified pulmonologist's report must discuss the appellant's lay assertions, include a detailed narrative. 

A complete, well-reasoned rationale must be provided for any opinion offered.  If the requested opinion cannot be rendered without resorting to speculation, the board-certified pulmonologist and the gastroenterologist must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the board-certified pulmonologist and gastroenterologist do not have the needed knowledge or training.

2. The RO must ensure that the medical report requested above fully complies with this remand and its instructions.  If the report is insufficient, or if any requested action is not taken or is deficient, it must be returned for correction. Stegall.

3. After taking any further development deemed appropriate, the RO should readjudicate the issues on appeal.  If any benefit is not granted, the appellant and her representative must be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


